Citation Nr: 1538407	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-09 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, North Florida/South Georgia 
Veterans Health System


THE ISSUE

Entitlement to payment of reimbursement of unauthorized medical expenses incurred on December 4, 2010.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to February 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System.


FINDINGS OF FACT

1.  On December 4, 2010, the Veteran appeared at the Southeast Georgia Health System, Camden Campus, emergency room, at which time she complained of a cough and sinus congestion, with an onset of two weeks or three days prior.  After being treated and prescribed medication, she was discharged.
 
2.  The treatment the Veteran received was not for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to her life or health.
 
3.  It was feasible for the Veteran to seek treatment to at a local VA medical facility, and attempts to seek treatment at the VA medical facility would have been considered reasonable by a prudent layperson.
 
4.  On December 4, 2010, the Veteran was enrolled in the VA health care system and had received treatment within the preceding 24 months.
 
5.  The Veteran is financially liable for the expenses incurred as a result of the December 4, 2010 treatment.
 
6.  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the December 4, 2010 medical care.
 
7.  There is no evidence that the Veteran could or is seeking reimbursement from a third party for her upper respiratory infection.
 
8.  Service connection for an upper respiratory infection is not in effect.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred on December 4, 2010, have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  38 C.F.R. § 17.120-32 (2015).  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements.  38 C.F.R. § 17.132.

A January 2011 letter from the North Florida/South Georgia Veterans Health System explained to the Veteran the basis for the denial of the claim for the benefits sought and notified her of her appellate rights.  In a separate January 2011 letter, the Veteran was advised of the criteria necessary to substantiate her claim and was afforded the opportunity to present information and evidence in support of the claim.  There is no indication that there is any relevant evidence outstanding and, further, the Board finds the current record sufficient to make a decision on the claim.  While a medical opinion was not sought, the evidence of record shows that a VA physician participated in the denial of the claim and, as the issue involves a prudent lay person's finding of emergency, rather than a medical determination, the Board finds that such is not necessary to decide the claim.  38 U.S.C.A. § 1725(f)(1); Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veterans Millennium Health Care and Benefits Act provides that payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal. 

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008. 

Under current laws and regulations, the Veteran in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, must show that his treatment satisfies all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the Veteran has exhausted without success all claims and remedies reasonably available to him or her or provider against a third party for payment of such treatment; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses. 

In 2012, these criteria were amended.  The following criterion was deleted: The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized).]

According to the evidence of record, the Veteran contacted a VA Telecare Center in Gainesville, Florida, on December 1, 2010.  On that occasion, the Veteran reported that she was going on a cruise and was "rushed for time."  She requested that she be provided a prescription for Albuterol, to be inhaled orally.  No chief complaint was listed. 

On December 4, 2010, the Veteran again contacted the VA Telecare Center in Gainesville, Florida.  During the telephone conversation, the Veteran reiterated that she was scheduled to go on a cruise on December 6, 2010.  The Veteran complained of "colds and [upper respiratory infection]" with a duration of three days.  The Veteran provided positive responses for moderate to severe cough, new or worsening cough, purulent sputum, dyspnea at rest, new or worsening dyspnea, new or worsening wheezing, wheezing within the past hour, asthma.  The Veteran denied chest pain, severe dyspnea, and sudden onset dyspnea.  Under the heading "Results," the "system concern" was "serious pneumonia."  Further, both the "system recommendation" and "nurse recommendation" was "urgent."  The nurse then recommended to the Veteran to seek medical care at an urgent care facility.  The resulting report indicated that the nurse informed the Veteran that the advice given did not constitute an authorization for VA payment.  Initially, the Veteran declined to seek care at an emergency room; however, the Veteran eventually agreed to go to the nearest urgent care clinic with her spouse.

The Veteran arrived at the Southeast Georgia Health System, Camden Campus, emergency room at 11:25PM.  A nursing triage note indicated that the Veteran's chief complaint was "cough."  The Veteran was then seen at 11:46 p.m., at which she presented with a cough.  The Veteran reported that the onset of the cough was two weeks prior, and that the course and duration of her symptoms was constant.  The character of the Veteran's cough was described as dry.  Her cough at the time of onset and at the time she was in the emergency room was characterized as moderate in severity.  There were no exacerbating or relieving factors and no risk factors.  The Veteran endorsed occasional prior episodes.  A review of her symptoms revealed no fever, no chills, no sweats, no weakness, no fatigue, no decreased activity, no jaundice, no rash, no pruritus, no abrasions, no breakdown, no burns, no dryness, no petechiae, no lesion, no recent vision problems, no eye pain, no eye drainage, no icterus, no sore throat, no orthopnea, no hemoptysis, no chest pain, no palpitations, no tachycardia, no syncope, no diaphoresis, no peripheral edema, no abdominal pain, no nausea, no vomiting, no diarrhea, no constipation, no back pain, no muscle pain, no joint pain, no claudication, no headache, no dizziness, no altered level of consciousness, no numbness, no tingling, no polyuria, and no polydipsia.  The Veteran endorsed nasal congestion, but no ear pain, and a cough, but no shortness of breath.  After administering additional clinical testing, the diagnosis was an upper respiratory infection.  The Veteran was prescribed Tussionex and was instructed to follow-up with her primary care provider within one to three days.  She was discharged at 11:58PM.

The evidence demonstrates that the Veteran was treated at the emergency department of Southeast Georgia Health System, Camden Campus.  As such, the Board finds that criterion (a) has been satisfied.

The salient issue with respect to criterion (b) is whether the treatment provided to the Veteran on December 4, 2010, was emergency medical care.  The Veteran contends difficulty breathing with a severe cough constitutes a medical emergency, and that such symptoms could indicate several life-threatening conditions.  The Veteran thought this was especially true given that she had developed asthma.  The Veteran stated that she had utilized VA Telecare in the past, but that she had never been urged to seek urgent care.  Given that she was told to do so, the Veteran followed the medical advice given to her.  The Veteran stated that she needed to get medical care because she was leaving to go on a cruise the following day and did not want to be on the ship if, in fact, the symptoms she was experiencing were life-threatening.  The Veteran asserts that only a medical professional can discern what is a legitimate emergency situation and that such a determination can only be made after examining the patient.

The Board does not doubt that the Veteran was experiencing symptoms associated with an upper respiratory infection on December 4, 2010, to include a moderate to severe cough.  Indeed, the evidence shows that the Veteran was treated for such an infection and was given medication.  It appears as though the Veteran is arguing that, because she was allegedly unaware of the nature of her symptoms, that she required emergency medical treatment to ensure that she was not experiencing a condition for which, if she delayed seeking treatment, she would have risked his life or health.  Despite the Veteran's assertions that she was unaware of the nature of her symptoms, the treatment reports generated as a result of her visit to the emergency department on December 4, 2010, clearly show that she endorsed an onset of a cough two weeks prior.  Moreover, she reportedly experienced occasional episodes of these symptoms in the past  Significantly, when she contacted VA Telecare on December 4, 2010, prior to seeking urgent care, her chief complaint was "colds and upper respiratory infections."  Consequently, the evidence demonstrates that the Veteran was aware of the source of her symptoms.  As such, the Board finds that the Veteran's statements about not knowing the source of her December 4, 2010 symptoms are simply not credible and, thus, are not probative. 

Now that the Board has determined that the Veteran was aware of the source of her symptoms (i.e., a cold/upper respiratory infection) on December 4, 2010, the question remains whether a prudent lay person would have reasonably expected that delay in seeking immediate medical attention for her documented symptoms would have been hazardous to the Veteran's life or health.  The Veteran asserts that respiratory issues, especially concerning someone with asthma, are potentially life-threatening.  By making this assertion, it appears as though the Veteran is emphasizing the seriousness of her condition and, thus, attempting to validate her decision to seek emergency medical care on December 4, 2010.  Again, the Board does not doubt that the Veteran was then experiencing symptoms of an upper respiratory infection.  However, there is no evidence to indicate that the Veteran's life or health was/were in jeopardy on December 4, 2010, and there was no evidence to indicate that she thought her life or health were in jeopardy on December 4, 2010.  First, the Veteran only decided to seek urgent care after she was urged to do so by the VA Telecare nurse.  The Veteran initially refused.  However, in making the choice to seek urgent care, the Veteran opted to do so after being informed by the nurse that the advice to seek urgent care did not mean that VA would pay for or reimburse her for the cost of the treatment.  The Veteran elected to seek urgent care nonetheless.  Second, the clinical evaluation of the Veteran in the emergency room did not result in any symptoms that a reasonably prudent layperson would consider hazardous to the Veteran's life or health if left untreated.  Specifically, the Veteran endorsed a cough and sinus congestion, but denied every other symptom, including shortness of breath.  Third, the symptoms the Veteran was experiencing on December 4, 2010, did not have an acute onset.  While there is conflicting evidence as to whether there was a two-week history or a three-day history of symptoms, a reasonably prudent layperson would not seek urgent care in either situation given the Veteran's symptoms.  Finally, regardless of whether there was a two-week history or three-day history, the Veteran stated that her symptoms remained constant throughout and, thus, there was no evidence of worsening.  She arrived at the emergency room at 11:25PM on December 4, 2010.  Given either history of either two weeks or three days, a reasonably prudent person would have waited an additional eight hours and sought treatment at the St. Mary's, Georgia, VA Community-Based Outpatient Clinic, which is located less than five miles from the emergency room where the Veteran decided to seek treatment.  The hours of operations for the clinic are posted as 8:00 a.m. to 4:30 p.m.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (citing Fed. R. Evid. 201 (b) that courts may take judicial notice of facts not subject to reasonable dispute).  Based on the above discussion, the Board finds that a prudent lay person would not reasonably expect that delay in seeking emergency medical attention would have been hazardous to the Veteran's life or health.  Accordingly, the Board finds that the medical treatment the Veteran received at the Southeast Georgia Health System, Camden Campus, emergency department on December 4, 2010, was not emergency medical care.  Thus, criterion (b) is not satisfied.

Although the Board has found that the medical services provided to the Veteran on December 4, 2010, were not emergency medical services, there exists an alternative regulatory pathway for payment or reimbursement for associated expenses. 

Generally, VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  38 C.F.R. § 17.1005(b).  An exception to this general rule reads as follows:  Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment if (1) the non-VA facility notified VA at the time the veteran would be safely transferred to a VA facility and the transfer of the veteran was not accepted; and (2) the non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA, which means that the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA facility, and documented such contact in the Veteran's progress notes/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c)(1), (2). 

The Veteran does not assert, and the evidence of record does not otherwise support finding that she required continued, non-emergency treatment for her upper respiratory infection.  There was no indication that her symptoms required transportation to a VA medical facility on December 4, 2010, or that any attempt to transfer the Veteran to a VA medical facility was pursued by the staff at Southeast Georgia Health System, Camden Campus.  The Veteran was provided with a medication and was discharged shortly thereafter.  As such, the Veteran's situation does not qualify as an exception to the general rule.  Id.  

On December 4, 2010, the Veteran was in southeast Georgia, at an address unknown to the Board.  However, it is reasonable to assume that the Veteran was located within the general vicinity of Georgia Health System, Camden Campus, given that is where she decided to seek treatment on December 4, 2010.  A VA Community-Based Outpatient Clinic is located in St. Mary's, Georgia.  Although this clinic is approximately five miles from the Georgia Health System, Camden Campus, at the time the Veteran decided to seek out treatment on December 4, 2010, this clinic was closed, as the hours of operation are from 8:00 a.m. to 4:30 p.m.  The nearest VA medical facility with an emergency department is located more than 100 miles away from the Veteran's location.  However, given the circumstances and non-emergent nature of the Veteran's upper respiratory infection, a prudent lay person would have delayed seeking treatment until the next day at the local VA clinic.  As such, the Board finds that a VA medical facility was feasibly available, even if closed at the time, and an attempt to utilize the clinic before going to a non-VA facility would have been considered reasonable by a prudent lay person.  Accordingly, criterion (c) is not satisfied.

The evidence of record demonstrated that the Veteran was enrolled in the VA health care system on December 4, 2010.  Although the evidence of record did not include any VA treatment reports, the Veteran contacted VA Telecare on December 1 and 4, 2010.  During the December 1, 2010 phone conversation, the Veteran requested that a previous prescription medication, Albuterol, be renewed.  The original prescription for this medication was dated in April 2010.  The Board accepts this evidence as an indication that the Veteran had received medical services under the authority of 38 U.S.C. Chapter 17 within the 24-month period preceding December 4, 2010.  As such, criterion (d) is satisfied.

The evidence of record includes an invoice demonstrating that the Veteran is financially liable for the expenses incurred as a result of the medical services administered on December 4, 2010.  As such, criterion (e) is satisfied.

The evidence of record does not demonstrate that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment beyond the VA health care system.  As such, criterion (f) is satisfied.

The evidence of record does not show that the Veteran's upper respiratory infection was caused by a work-related injury.  Further, there was no evidence demonstrating the existence of a third party from which the Veteran could seek payment or reimbursement for the medical expenses arising as a result of the December 4, 2010 medical treatment.  As such, criterion (g) is satisfied.

With respect to the Veteran's eligibility for reimbursement pursuant to 38 U.S.C.A. § 1728, such eligibility is limited to treatment for disabilities for which service connection has been granted.  The Veteran has not applied for and, thus, has not been granted service connection for an upper respiratory infection.  As such, the Board finds that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  Thus, criterion (h) is satisfied.

As failure to satisfy any one of the criteria precludes VA from paying or reimbursing unauthorized private medical expenses, the record does not support entitlement of the Veteran to payment for or reimbursement of medical expenses incurred as a result of the treatment she received on December 4, 2010, at Southeast Georgia Health System, Camden Campus, for treatment of a nonservice-connected condition.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.



ORDER

Reimbursement of or payment for medical expenses incurred on December 4, 2010, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


